Exhibit 10.18
Amendment No. 1 to the SXC Health Solutions Corp.
2007 Employee Stock Purchase Plan
     WHEREAS, SXC Health Solutions Corp. (the “Company”) has adopted the 2007
Employee Stock Purchase Plan (the “Plan”); and
     WHEREAS, the Board of Directors of the Company desires to amend the Plan as
set forth herein.
     NOW, THEREFORE, pursuant to Section 15.2 of the Plan, the Plan hereby is
amended as follows:
1. The first sentence of Section 1.1 of the Plan is amended by deleting “Systems
Xcellence Inc. (the “Corporation”), a corporation existing under the Canada
Business Corporations Act, and its participating subsidiaries (as defined in
Article 17)” and replacing it with “SXC Health Solutions Corp., a corporation
existing under the laws of the Yukon Territory.”
2. Article 4 of the Plan is amended to read in its entirety as follows:
“ARTICLE 4 — Shares Subject to the Plan
4.1 The aggregate number of common shares of the Corporation (the “Common
Shares”) available pursuant to the Plan is 100,000, subject to adjustment as
provided in Article 12. If any option granted under the Plan shall expire or
terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, the unpurchased Common
Shares subject thereto shall again be available under the Plan. From and after
January 1, 2009, all Common Shares available under the Plan will be acquired in
the open market.”
3. Article 11 of the Plan is amended to read in its entirety as follows:
“ARTICLE 11 — Delivery of Common Shares to Custodial Accounts
11.1 As soon as practicable after each Purchase Date, the Corporation shall
deliver to the administrative agent of the Plan sufficient additional funds to
permit the purchase of Common Shares in the open market on behalf of Plan
participants, with instructions to deposit such acquired shares in the custodial
account of each applicable participant. The custodial account of participants
shall be maintained by a bank, broker-dealer or similar custodian that has
agreed to hold such shares for the accounts of the respective participants. Fees
and expenses of the bank, broker-dealer or similar custodian shall be paid by
the Corporation or allocated

 



--------------------------------------------------------------------------------



 



among the respective participants in such manner as the Committee determines. A
participant or his or her legal representative may withdraw Common Shares from
his or her custodial account at any time.”
4. The third and fourth sentences of Section 15.1 of the Plan are amended to
read in their entirety as follows:
“It will terminate in any case when all or substantially all of the Common
Shares available for purposes of the Plan have been purchased. If at any time
the number of remaining available Common Shares under the Plan is not sufficient
to satisfy all of the then unfilled purchased requirements, the remaining
available shares shall be allocated pro rata among participants in proportion to
the amount of payroll deductions accumulated on behalf of each participant that
would otherwise be used to purchase Common Shares, and the Plan shall
terminate.”
     In all other respects, the Plan shall remain in full force and effect in
accordance with its terms.
Adopted by the Board of Directors of SXC Health Solutions Corp. on March 11,
2009.

2